Title: Thomas Jefferson to Christopher Greenup, 4 February 1816
From: Jefferson, Thomas
To: Greenup, Christopher


          
            Dear Sir
            Monticello Feb. 4. 16.
          
          Your favor of Oct. 9. arrived here during a two months absence from home, to which I returned a little before Christmas only. I have thought it best to detain the answer thro’ the month of January to lessen the risks of bad weather. indeed we have never known a month of more snow and constant bad weather. I now inclose 8. Dollars, the amount of mr Stevens’s bill in notes of the Virginia bank which we are told are current with you. with these I have to return you very sincere thanks for the trouble you have been so kind as to take, and hope it is now closed. mr Mickie’s claim is laid to rest by the other depositions and will not be benefited by what the presence of John Henderson seems to have made the old lady either remember or forget. the interests too of the younger branches of the family in the lands adjoining Milton, are with my own sunk to nothing by the extension of the navigation many miles above it, and abandonment of the town where there will never be another house built or repaired. I have long offered the lands for what I gave, but nobody will give the half. the body of their former mill house has been entirely taken away by the negro inhabitants of the place, & the warehouses, formerly profitable, have been given up as not worth repairing, and neither recieve any thing, nor could cover it. when I offered therefore to those members of the family to pay over again one half of what I had already paid once, I offered certainly more than they will ever get for their interests. with a repetition of my thanks for your kindness, accept the assurance of my great esteem & respect.
          Th: Jeffferson
        